   Case: 1:18-cr-00109-TSB Doc #: 69 Filed: 10/29/18 Page: 1 of 1 PAGEID #: 476



                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


UNITED STATES OF AMERICA                           :
                                                   :      CASE NO. 1:18-CR-109 (2)
                                                   :
              vs.                                  :
                                                   :      Honorable Timothy S. Black
                                                   :
SERGHEI VERLAN, et al.                             :




                       ORDER UNSEALING ARREST WARRANT




       Having considered the Government’s Motion to Unseal Arrest Warrant for Defendant

Serghei Verlan, it is ORDERED that the arrest warrant is hereby unsealed.




   10/29/2018
      DATE                                  HONORABLE
                                              NORABL LE TI
                                                        TIMOTHY
                                                         IMO
                                                          M THY S. BLACK
                                                                   BLA
                                            UNITED
                                               TED STATES DISTRICT COU
                                                                   COURT
